DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	Applicant’s response from 2/17/2022 is acknowledged.

Applicant notes and Request for Interview
The Examiner made multiple attempts to resolve issues with Applicant telephonically, as indicated in the Interview summaries from 1/14/2022, 2/17/2022, and the instantly attached one.  Applicant’s representative Nicole M. Tepe, while agreeing that Applicant’s response did have issues, did not, however, follow through on the proposal that Applicant file a supplemental response in the instant application and in the related application 16/502,244, or else call the Examiner back to indicate that the Examiner can go ahead and examine the application on the response as filed.  The Examiner made sure that no response has been filed by leaving a message with Applicant again on 3/3/2022.
The interview summary from 1/14/2022 is reproduced for the record:


    PNG
    media_image1.png
    363
    661
    media_image1.png
    Greyscale


Double Patenting
Applicant has requested that the rejection be held in abeyance until the indication of allowable subject matter.

Claim Rejections - 35 USC § 112
Applicant has made arguments, which appear to misunderstand the rejection.  The Examiner discussed the issues with Nicole M. Tepe, as outlined in the interview summary above, and the latter indicated an understanding of the Examiner’s position.  Applicant’s amendments do, however, overcome the rejection in part, in view of which a modified rejection has been made below.  

Claim Rejections - 35 USC §102
Applicant’s arguments have been carefully considered.  Applicant has argued:

    PNG
    media_image2.png
    104
    628
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    377
    632
    media_image3.png
    Greyscale

In response, first, this 102 rejection is over Sinai.  The next rejection (102/103), not this one, is 102 over Changoer, or in the alternative, 103 over Changoer, further in view of Sinai.  Second, as can be seen from the preceding sentence, the 102/103 rejection is over a different primary reference, and thus surely not cumulative.  Third, in this vein, it is unclear what the argument in the second paragraph relates to as well: “like Changeor, Sinai fails…”.
Further, Applicant’s arguments regarding an extract, and an amount not being addressed are clearly incorrect.  The office action provides: “Sinai discloses a composition comprising a therapeutically effective amount of Cannabidiol (CBD) or a derivative thereof, for use in relieving a subject suffering from fibromyalgia syndrome 
“88. A composition comprising a therapeutically effective amount of Tetrahydrocannabinol (THC) or a derivative thereof, or Cannabidiol (CBD) or a derivative thereof, or a combination thereof for use in relieving a subject suffering from fibromyalgia syndrome symptoms. 
89. The composition of claim 88, wherein at least one of the following holds true: . . . i) the concentration of said CBD is in the range of about 2% to about 85%.”

Claim Rejections - 35 USC §102/ 103
Applicant’s arguments have been carefully considered.  Applicant has argued:

    PNG
    media_image4.png
    138
    629
    media_image4.png
    Greyscale

In response, as was discussed above, there was no misinterpretation.
Applicant has also argued:


    PNG
    media_image5.png
    322
    648
    media_image5.png
    Greyscale

In response, as to Changoer, the office action addresses the limitation of 0.5% (w/w) to about 50% (w/w).  The office action provides: “Changoer teaches a cosmetic composition for topical application comprising hemp oil or cannabis oil containing about 1-10% of cannabidiol (CBD), 3-24% of cannabigerol (CBG) which is cannabinoids analogue, at least one anti-oxidant, at least one antiseptics including anti-microbial agent, anti-inflammatory agent, preservative, at least one emulsifier, suitable cosmetic additives and carriers, and de-ionized water.”  The limitation, which Applicant has referred to, is subject to the claim interpretation and the rejection under 35 USC 112.
In response, as to Sinai, the Examiner restates her comments from above.  The office action provides: “Sinai discloses a composition comprising a therapeutically effective amount of Cannabidiol (CBD) or a derivative thereof, for use in relieving a subject suffering from fibromyalgia syndrome symptoms, wherein the concentration of said CBD is in the range of about 2% to about 85%. (claim 88 and 89).”  Claims 88 and 89 of Sinai are further reproduced for the record in relevant part:
“88. A composition comprising a therapeutically effective amount of Tetrahydrocannabinol (THC) or a derivative thereof, or Cannabidiol (CBD) or a derivative thereof, or a combination thereof for use in relieving a subject suffering from fibromyalgia syndrome symptoms. 
89. The composition of claim 88, wherein at least one of the following holds true: . . . i) the concentration of said CBD is in the range of about 2% to about 85%.”

Claim Rejections - 35 USC §103
Applicant’s arguments have been carefully considered.  Applicant has argued:

    PNG
    media_image6.png
    130
    639
    media_image6.png
    Greyscale

In response, the Examiner incorporates by reference her responses as to Sinai and Changeor from above, which address this issue.
Applicant has also argued:

    PNG
    media_image7.png
    193
    637
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    49
    613
    media_image8.png
    Greyscale

In response, Wurzer is neither a reference in the rejection, nor has Applicant cited it in an IDS.  In fact, Applicant has not filed any IDS.  Moreover, Applicant has argued a claim limitation, which is not even in the claims, as the isolated compound presumably refers to 100% (w/w) of the compound.

Claims 1-5, 9-13 and 21 are pending, and have been examined herewith.  Of note, Applicant’s claims note claims 11 and 12 as withdrawn, but they have been examined in the previous action.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10 and 19 of copending Application No. 16/502,244 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites:

    PNG
    media_image9.png
    126
    639
    media_image9.png
    Greyscale

The claim is vague and ambiguous and subject to many different interpretations.  On one hand the claim recites that the concentration of the cannabinoid is of about 0.5% (w/w) to about 50% (w/w) relative to the total amount of the composition.  But then it goes on to recite that the “the cannabinoid”, i.e. the same cannabinoid as what was referred to above is/ being “about 50 % (w/v) to about 100 % (w/v) of the total cannabinoid in the composition”.  So, it is the same cannabinoid, and the same composition, but all of a sudden it changes its amount.  Surely, since 0.5% (w/w) to about 50% (w/w) has the transitional phrase comprising, then it can encompass other compounds, but these other compounds, cannot be further cannabinoid, since the amount is already limited to 0.5% (w/w) to about 50% (w/w).  It is further unclear what is this reference to “a cannabinoid” once, and then “total cannabinoid”, i.e. why have two claim terms been used, and how are they different?  Further, why are there two different designations of the measuring units, and how are they different, i.e. “% (w/w)” in the first part of the claim, and then “% (w/v)” in the latter part of the claim, i.e. what is the significance of changing “w” to “v”?  
Assuming that the latter part of the claim “the cannabinoid being about 50 % (w/v) to about 100 % (w/v) of the total cannabinoid in the composition”, is meant to be a product by process step, i.e. that a final composition is prepared comprising a final cannabinoid concentration, which is “about 0.5% (w/w) to about 50% (w/w) relative to the total amount of the composition” by adding to the composition an initial concentration of about 50% (w/w) to about 100% (w/w) of cannabinoid, then why was this not written as a product-by-process claim?  And if this is what the meaning Applicant has tried to impart, what significance does it bear for purposes of patentability?  The answer clearly is it does not since the purification or production of a product by a particular process does not impart novelty or non-obviousness to a product when the same product is taught by the prior art, i.e. if a starting material has purity less than about 50% (w/w), but this starting material still gives a composition comprising a cannabinoid of about 0.5% (w/w) to about 50% (w/w) relative to the total amount of the composition, then the two compositions- the hypothetical and the one with the seeming product by process, or initial purity limitation- would both fit the definition of a composition comprising a cannabinoid of about 0.5% (w/w) to about 50% (w/w) relative to the total amount of the composition, and the initial starting concentration would be rendered meaningless for purposes of patentability.  Further, if there is any reference to a purity limitation, what exactly is being purified, since the term “cannabinoid” by itself encompasses a very broad array of compounds- both natural and synthetic (see, e.g., [0035] of Applicant’s specification), and since both Applicant’s specification, and Applicant’s claims make it clear that the reference to “a cannabinoid” encompasses both single cannabinoid compounds, as well as combinations of cannabinoid compounds (see, e.g., [0035] and claim 3 of Applicant’s specification and claims).  This makes it even more perplexing trying to understand the distinction between “a cannabinoid” and “the total cannabinoid” of Applicant’s claims.  Since claim 1 is an independent claim, the rejection is further applied to all the claims from which claim 1 depends.

Claim Rejections - 35 USC §102 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 11-13 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0116998 A1 to Sinai et al. (“Sinai”, of record). 
Claim interpretation
The Examiner incorporates by reference and repeats her interpretation of Applicant’s claims from the 35 U.S.C. 112(b) rejection above.
Rejection
Sinai discloses a composition comprising a therapeutically effective amount of Cannabidiol (CBD) or a derivative thereof, for use in relieving a subject suffering from fibromyalgia syndrome symptoms, wherein the concentration of said CBD is in the range of about 2% to about 85%. (claim 88 and 89).  The composition is administered in a manner selected from the group consisting of: intranasal, transdermal, topical, intravenous, oral, and any combination thereof, in combination with at least one therapeutic agent selected from the group comprising of quercetin (Applicant’s claimed bioenhancer), gabapentin, paracetamol, tramadol, codeine (further analgesic agents, according to Applicant’s claims 11 and 12). (claim 92).  The composition additionally comprises at least one carrier or excipient selected from the group consisting of diluents, antiadherents, binders, coatings, disintegrants, surfactants, dissolving agents, solubilising agents in a dosage form selected from topical, cream, gel, etc. (claim 94).  


Claim Rejections - 35 USC §102/ 103 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 9, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0235661 A1 to Changoer et al. (“Changoer”, of record), or in the alternative under 35 U.S.C. 103 as being unpatentable over Changoer, further in view of US 2018/0116998 A1 to Sinai et al. (“Sinai”, of record).
Claim interpretation
The Examiner incorporates by reference and repeats her interpretation of Applicant’s claims from the 35 U.S.C. 112(b) rejection above.
Rejection
Changoer teaches a cosmetic composition for topical application comprising hemp oil or cannabis oil containing about 1-10% of cannabidiol (CBD), 3-24% of cannabigerol (CBG) which is cannabinoids analogue, at least one anti-oxidant, at least one antiseptics including anti-microbial agent, anti-inflammatory agent, preservative, at least one emulsifier, suitable cosmetic additives and carriers, and de-ionized water.  The composition is said to be used as acne treatment cream or tonic, or anti-rash cream and its administration, and the anti-aging cream can be applied to skin to reduce signs of aging including sagging skin, discoloration, dryness, and crow’s feet (=fine lines and wrinkles). 
Claim 1 of Changoer recites this claimed range.  “A topical composition for dermal application comprising: hemp oil containing cannabigerol at about 3 to 24 by weight percent and cannabidiol at about 1 to 10 by weight percent…”.  Claim 2 of Changoer discloses that the hemp oil comprises about 0.2% to about 10% by weight of the topical composition.  Applicant’s claim 1 recites “[a] composition comprising a cannabinoid having a concentration of about 0.5% (w/w) to about 59% (w/w), relative to the total amount of the composition…”  As both CBG and CBD are cannabinoids, the total amount of cannabinoids (CBG + CBG) in the hemp oil of Changoer = about 4 (3+1)% (w/w) to about 34 (24+10) % (w/w).  Per claim 2 of Changoer, the hemp oil may comprise about 10% by weight of the topical composition.  Therefore, the total amount of cannabinoid, relative to the total amount of the composition, is 0.4%-3.4%, which clearly disclose a range within Applicant’s claimed range.  
Changoer further discloses:  “A topical composition for dermal application comprising: hemp oil containing cannabigerol at about 3 to 24 by weight percent and cannabidiol at about 1 to 10 by weight percent; at least one anti-oxidant selected from the group consisting of Vitis vinifera extract, tocopherol, tocopherol derivatives, .beta.-carotene, anthocyans, catechins, quercetins, genistein extract, acetyl hexapeptide-3, Silybum marianum fruit extract, and silymarin; at least one anti-microbial agent selected from the group consisting of imidazolidinyl urea, sodium chloride, Matricaria chamomilla extract, Aloe vera extract, Calendula officinalis extract, Kigelia africana extract, Lavandulla officinallis essential oil, Melaleuca alternifolia essential oil, piroctone olamine, and Cinnamomum zeylanicum essential oil; at least one anti-inflammatory agent selected from the group consisting of curcumin extract, evodia extract, Camellia sinesis extract, cocoa seed butter, citric acid, salicylic acid, tocopherol, loganin, palmatine, and Vitis vinifera extract; at least one preservative; at least one emulsifier; suitable cosmetic additives and carriers; and de-ionized water.”  The composition of Changoer comprises humectants, in Applicant’s claimed ranges- see, e.g., Example 8, polysorbate 20 (an ester of sorbitain) (0.2%).
As noted in the 35 U.S.C. 112(b) rejection above, Applicant’s claim 1 recites that the concentration of the cannabinoid is of about 0.5% (w/w) to about 50% (w/w) relative to the total amount of the composition, but then it goes on to recite that the “the cannabinoid”, i.e. the same cannabinoid as what was referred to above is/ being “about 50 w/v % to about 100 w/v of the total cannabinoid in the composition”.  Assuming the latter refers to a particular purification process initially made, or a product by process step by which a cannabinoid is first obtained before being added to the composition to achieve the final concentration of about 0.5% (w/w) to about 50% (w/w) relative to the total amount of the composition, it is noted that the purification or production of a product by a particular process does not impart novelty or unobviousness to a product when the same product is taught by the prior art, i.e. if a starting material has purity less than about 50% (w/w), but this starting material still gives a composition comprising a cannabinoid of about 0.5% (w/w) to about 50% (w/w) relative to the total amount of the composition, then the two compositions- the hypothetical and the one with the seeming product by process, or initial purity limitation- would both fit the definition of a composition comprising a cannabinoid of about 0.5% (w/w) to about 50% (w/w) relative to the total amount of the composition, and the initial starting concentration would be rendered meaningless for purposes of patentability.  Stated differently, since the prior art of Changoer discloses a composition comprising a cannabinoid of a final concentration of about 0.4%-3.4%, which clearly disclose a range within Applicant’s claimed range, and a pharmaceutically acceptable carrier, excipient, or diluent, then this composition is according to Applicant’s claims.
This is particularly true when the process does not change properties of the product in an unexpected manner.  See In re Thorpe, 227 USPTO 964 (CAFC 1985); In re Marosi, 218 USPTO 289, 29222-293 (CAFC 1983); In re Brown, 173 USPTO 685 (CCPA 1972).  Even if applicant’s product can be shown to be of higher purity than the product of the prior art reference Changoer, in addition to overcoming the rejection under 35 USC 112(b), applicant needs to show some unexpected and unique utility or property, such as unexpected biologically significant increase in specific activity with which the increased purity, great stability and/or practicality or freedom from some restrictive element or adverse side effects inherent in the product preparations of the prior art or some other secondary consideration which the additional degree of purity imparts to applicants product in order to overcome the aspect of the product’s purity.  Absent evidence to the contrary, the composition of Changoer is identical to the instantly claimed invention
Even assuming, arguendo, that Applicant did obtain a product of higher purity than the product of the prior art reference Changoer, and was able to show some unexpected and unique utility or property—which it is noted for the record Applicant has currently not done—even so, a composition with this product of higher purity would be at a minimum rendered prima facie obvious over Changoer itself alone, and/ or further in view of Sinai, because such a product of higher purity was already obtained in the prior art.
Over Changoer itself, because it clearly discloses that cannabinoids are also available in synthetic, with the synthetic compound usually coming isolated without other canninoids mixed in.  ([0009)].  In view of that disclosure, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to prepare a composition with either hemp oil, having a mixture of cannabinoids, or with an individual cannabinoid obtained in high purity, such as synthetically, and to optimize the amounts in the composition.  The skilled artisan would have been motivated to do so guided by considerations, such as the particular treatment utility sought, and the need to provide a therapeutically effective amount for different conditions with different treatment modalities, and suitable means of administration, i.e. topical, oral, etc.  In this regard, Changoer provides that annabinoids have been investigated for possible treatment of seizures, nausea, vomiting, lack of appetite, pain, arthritis, inflammation, and other conditions. ([0005]).  
Alternatively, Sinai discloses a composition comprising a therapeutically effective amount of Cannabidiol (CBD) or a derivative thereof, for use in relieving a subject suffering from fibromyalgia syndrome symptoms, wherein the concentration of said CBD is in the range of about 2% to about 85%. (claim 88 and 89).  The composition is administered in a manner selected from the group consisting of: intranasal, transdermal, topical, intravenous, oral, and any combination thereof, in combination with at least one therapeutic agent selected from the group comprising of quercetin (Applicant’s claimed bioenhancer), gabapentin, paracetamol, tramadol, codeine (further analgesic agents, according to Applicant’s claims 11 and 12). (claim 92).  The composition additionally comprises at least one carrier or excipient selected from the group consisting of diluents, antiadherents, binders, coatings, disintegrants, surfactants, dissolving agents, solubilising agents in a dosage form selected from topical, cream, gel, etc. (claim 94).  
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Changoer and Sinai, in order to vary the amount and/or purity of a cannabinoid in a composition.  The skilled artisan would have been motivated to do so because Changoer and Sinai provide a wide therapeutic range for cannabinoids, and clearly outline that therapeutic utility has been found for both combinations of cannabinoids, as well as single cannabinoids.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0116998 A1 to Sinai et al. (“Sinai”, of record), as applied to claims 1-3, 5, 13 and 21 above, and further in view of US 2016/0235661 A1 to Changoer et al. (“Changoer”, of record).
Sinai is discussed in the 35 U.S.C. 102(a)(2) rejection above.  Changoer is discussed in the 35 U.S.C. 102(a)(2)/103 rejection above.
Sinai does not explicitly disclose the concentration of quercetin, per Applicant’s claim 4.  However, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to optimize the dose of quercetin based on the disclosure of Sinai alone, and/or further in view of Changoer.  Motivation to do so is found in Sinai, which discloses that quercetin is an additional therapeutic agent, and further provides that the combination with such a therapeutic agent provides a synergistic effect. ([0033-34]).  Further motivation to do so is further found in Changoer, which explicitly discloses a topical composition comprising cannabinoids with a further anti-oxidant, such as quercetin.
Sinai does not explicitly disclose a humectant, its amount, and the amount of additional compound in the composition, per Applicant’s claims 9, 10 and 12.
As to humectant, as discussed above, Changoer discloses the addition of a humectant as in Applicant’s claim in a topical composition.  
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to add a humectant as in Changoer to the composition of Sinai, and to optimize its amount.  The skilled artisan would have been motivated to do so because moisture retention, particularly in a topical composition, is deemed to be one of the most advantageous properties beyond that of a therapeutic effect.
Sinai further does not disclose the amount of the additional therapeutic agent.
However, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to optimize the amount of additional therapeutic agent, based on the disclosure of Sinai alone, and/ or further in view of Changoer.  The skilled artisan would have been motivated to do so, because both references discloses combinations with additional therapeutic agents, and because for each agent and specific condition being treated it is always a primary consideration to administer it within optimal therapeutic doses for this agent and condition. Therefore, it is not inventive to discover such amounts by routine experimentation when the general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP §2144.05(11).

Other relevant art

The Examiner also restates for the record the following cumulative prior art:
-US 20150359755- para [0047-53], [0071]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627